Case 3:13-cv-00257-JAM Document 325-5 Filed 11/20/18 Page 1 of 4




                       Exhibit E
                 Case 3:13-cv-00257-JAM Document 325-5 Filed 11/20/18 Page 2 of 4

Mary Cusano




From:                                on behalf of Roger Claypool
Sent:                               Monday, June 06, 2005 2:52 PM
To:                                 Chrishas979@aol.com
Subject:                            Letter to Hastedt2
Attachments:                        Letter to Hastedt2.doc


Letter to Hastedt2

Dear Chris,

Attached you will find the letter which was sent in today's mail regarding your claim. I signed the original this morning after
much painful consideration was given by the Claims/Legal Dept to your claim. If there is additional information that can be
provided in support of your claim, please advise and we will dutifully consider additional information. When asked what
your out-of-pocket expenses were, I had figured it as US$913.96. The file was reviewed and that was the consensus as
well. If that is not correct (+/- US$200.00 or so), please advise and I will resubmit everything...although I believe it would
be very difficult for me to successfully push for the $75,000 you requested given the medicals and misc. expenses I
received. However, that is part of my job and I'm happy to try to resolve your claim if I can.

I will keep your file open as long as possible.

Best Regards,


Roger Claypool, Product Safety & Compliance Mgr.
SFA Companies, Inc.
10939 North Pomona Ave.
KCMO 64153
(816) 891-6390 ext. 165
(816) 891-6599 FAX
rclaypool@shinnfuamerica.com




                                                               1

                                                                                               PLSRFPELEVEN000052
    Case 3:13-cv-00257-JAM Document 325-5 Filed 11/20/18 Page 3 of 4




Mr. Christopher Hastedt
5140 Country Road 231
Somerville, TX. 77879

June 6, 2005

        Re: Your claim regarding the WT-6902 jack stands.

Dear Mr. Hastedt:

This letter is in reference to the claim you submitted regarding the WT-6902 jack stands.
First of all, we greatly appreciate your willingness to respond to our requests for information.
SFA investigates and reviews each reported accident with care and we do strive to improve
our products and promote their safe use. We take injuries to any customer very seriously and
we are sorry that you were hurt.

Please be advised that our response to you in this letter is based on our current assessment
of the situation. We reserve the right to alter our assessment if we obtain new information or
if we get new perspectives on information we already have.

After reviewing the facts of your claim, our current assessment is that two key elements
contributed to your accident:

    1. Four jack stands were used in an effort to simultaneously support both ends of the
       vehicle. The industry Standard for jack stands (ASME/ANSI PALD 2003) is very
       clear in its requirement that stands shall be used as a matched pair to support one
       end of a vehicle only and further that jack stands shall not be used to simultaneously
       support both ends or one side of a vehicle. Placing the entire vehicle on jack stands
       is dangerous and we are careful to warn against such misuse in both our Owners
       Manual and Warning Label. Based on your description, the vehicle was essentially
       “balanced” on those support points.
    2. The rear jack stands were placed on a part of the vehicle that is designed to flex or
       move, independently from other components under load instead of being placed on
       a rigid frame member.

You indicated that the jack stands were in place for 2 weeks with no indication of a problem.
Our tentative conclusion is that the load balance, at the time of your initial lifting and
subsequent jack stand placement, was sufficiently disturbed to result in vehicle movement
sufficient to break contact with the support points and providing the opportunity for
collapse. The jack stand represented as #3 was damaged as a result of the vehicle falling on
it, not because it gave out due to structural deficiency.




                                                                             PLSRFPELEVEN000053
    Case 3:13-cv-00257-JAM Document 325-5 Filed 11/20/18 Page 4 of 4




We know that you are probably disappointed by our assessment. Please note that our
assessment is not meant to question the quality of your skills as a mechanic. Quite simply,
the jack stands were not used in accordance with the product label warnings and the user
instructions.

Please carefully consider the points in this letter. If there is additional information or an
extenuating circumstance you wish for us to consider, we are happy to discuss this matter
further. Once again, we are truly sorry that you had this unfortunate experience and we wish
you a complete and speedy recovery. At this time, however, we cannot accept your claim for
US$75,000.00.



Sincerely,



SFA Claims Department




                                                                            PLSRFPELEVEN000054
